NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                                                                
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 1, 2013*
                                Decided October 2, 2013

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 13‐1269

ROBERT HOLLAND,                                Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Northern District of Indiana,
                                               Hammond Division.
       v.
                                               No. 2:10cv454‐PRC
CITY OF GARY, et al., 
      Defendants‐Appellees.                    Paul R. Cherry,
                                               Magistrate Judge.

                                        O R D E R

       Robert Holland appeals the grant of summary judgment against him in this civil‐
rights suit asserting false arrest, false imprisonment, and malicious prosecution (among
other claims), in connection with an altercation he had with his mother at her home in
Gary, Indiana. We affirm.


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1269                                                                       Page 2


       Holland was arrested after police responded to a call from his mother about a
domestic disturbance at her house. Holland’s mother—who was confined to a
wheelchair—told police that Holland had become enraged during an argument with
her, spat in her face, poked her in the head with his finger, and threatened that if he
went to jail “she would end up on the morgue.” Holland was arrested and taken to the
Gary Police Department. He was charged with battery by bodily fluid and intimidation;
the next day he was taken to the Lake County Jail and held there for 16 days until he
could post bond. Although the charges were later dropped, Holland brought this suit
under 42 U.S.C. § 1983 against various defendants associated with the city of Gary (the
Mayor and the Chief of Police) and Lake County (the Board of Commissioners, Sheriff,
Lake County Jail warden, and two police officers).

      Four times during the proceedings, Holland sought leave to amend his
complaint to add dozens of new claims or many new defendants. Each time the
magistrate judge, who was presiding with the parties’ consent, denied the request.

       After further proceedings, the magistrate judge granted summary judgment for
the defendants. The court found that the Gary defendants were entitled to summary
judgment on Holland’s claims of false arrest, unlawful detention, and malicious
prosecution because the officers had probable cause to arrest Holland based on what
they observed and were told by Holland’s mother (and other family members who had
arrived at the house after the call). Holland did not dispute the version of events on
which the officers relied (though he argued later that he had hoped through discovery
to identify witnesses who would testify about the officers’ lack of probable cause to
arrest him).

      Holland then sought for a fourth time to amend his complaint—submitting a
200‐page proposed amended pleading that included 37 claims and nearly 60
defendants. The magistrate judge denied this request because it would introduce delay,
confusion, and the potential for prejudice into the proceedings.

       The court then granted summary judgment for all of the Lake County
defendants. The Board of Commissioners was entitled to summary judgment because it
neither controlled the County Sheriff nor was responsible for conditions at Lake County
Jail and therefore could not be liable for any deprivation of Holland’s rights resulting
from his detention. The Sheriff and warden were entitled to summary judgment
because Holland did not set forth any evidence of unconstitutional policies or customs
No. 13‐1269                                                                           Page 3

at the jail to reflect that Holland was subjected during his detention to conditions that
were cruel or unusual.

        On appeal Holland generally challenges the court’s repeated denials of his
request to amend his complaint. But the magistrate judge properly denied these
requests after concluding that Holland’s attempts to amend were untimely or
prejudicial to the defendants. See FED. R. CIV. P. 15(a)(1)(B), (a)(2),  Hukic v. Aurora Loan
Servs., 588 F.3d 420, 432 (7th Cir. 2009). For instance, Holland’s first attempt to amend
occurred more than two months after all parties had answered and even then he tried to
add several new defendants and 31 new claims, many lacking any apparent connection
to his original complaint.

       Holland next argues that the court should not have entered summary judgment
before discovery was complete. But if Holland needed further discovery, he should
have moved under Federal Rule of Civil Procedure 56(d) (formerly Rule 56(f)),
explaining why he could not yet present facts essential to his opposition. Edgenet, Inc. v.
Home Depot U.S.A., Inc., 658 F.3d 662, 665 (7th Cir. 2011). Even pro se litigants must
follow this rule, Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th Cir. 2010).

        Holland also argues that summary judgment was wrongly decided against him
because probable cause did not support his arrest and detention. But we agree with the
district court that the defendants had probable cause to arrest Holland. The officers
observed him standing outside of his mother’s house when they responded to her 911
call. Inside the house, Holland’s mother told the officers that he had become enraged,
spit on her, poked her in the head, and threatened her. This was enough to show a
probability of criminal activity at the time of Holland’s arrest. See Mucha v. Village of Oak
Brook, 650 F.3d 1053, 1056–57 (7th Cir. 2011).

       Holland also contends that he was entitled to a hearing before the court entered
summary judgment against him. But trial courts have discretion whether or not to hold
oral arguments to decide motions. See FED. R. CIV. P. Rule 56, 78(b); N.D. IND. R. 7‐5(c);
Himes v. United States, 645 F.3d 771, 784 (6th Cir. 2011). The court here acted within its
discretion by deciding the summary judgment motions based on the parties’ written
submissions.

       Holland finally argues that, given the complexity of this suit, the magistrate
judge abused his discretion by declining to recruit an attorney to assist him. But the
court appropriately concluded that Holland—who had formerly served as an Assistant
No. 13‐1269                                                                        Page 4

City Attorney, a County Deputy Prosecutor, and a private criminal defense attorney in
Indiana–appeared competent to litigate the case himself. See Pruitt v. Mote, 503 F.3d 647,
654 (7th Cir. 2007) (en banc).
                                                                              AFFIRMED